In a matrimonial action, defendant appeals from an order of the Supreme Court, Dutchess County, dated September 18, 1975, which granted the motion of plaintiff’s former attorney for an award of additional counsel fees, and awarded him an additional fee of $4,000. Order modified, on the facts, by reducing the amount of the additional fee to $1,000. As so modified, order affirmed, without costs or disbursements. The amount of the additional counsel fee awarded was exces*599sive to the extent indicated herein. Hopkins, Acting P. J., Cohalan, Shapiro and Suozzi, JJ., concur.